Citation Nr: 1416826	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  06-14 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicides during service, and to include as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal was denied by Board decision in October 2012.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the appellant and VA in October 2013, the Court remanded the October 2012 Board decision by Order dated in October 2013.  

The Veteran presented testimony regarding this matter in a September 2008 Board hearing.  A transcript of the hearing has been associated with the claims file.
Prior to the October 2012 Board decision, this matter was before the Board in December 2008 and April 2010.  On both occasions, the claim was remanded for further development and adjudication.  

The October 2012 Board decision/remand remanded the claims of entitlement to an initial evaluation in excess of 40 percent for the service-connected low back condition and to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 22, 2007.  It appears that the Agency of Original Jurisdiction (AOJ) has not further adjudicated these matters and they are referred to the AOJ for proper adjudication.  These matters are not before the Board at this time.  

The Board determined in 2008 and 2010 that a claim for a neck disability had been raised by the record.  The matter was referred to the AOJ for adjudication, which has yet to be undertaken.  The Board does not have jurisdiction over the claim for a neck disability and it is AGAIN referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The parties to the JMR (and the Court) agree that remand is warranted because the Board did not ensure compliance with its previous remand (April 2010 Board remand) instructions consistent with the VA's duty to assist under the requirements of 38 U.S.C. § 5103A and 38 C.F.R. § 3.159(c) where a requested medical opinion was not provided.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) ("a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders"). 

The April 2010 Board remand instructed the RO to return the claims file to the same VA examiner who conducted a prior 2009 VA examination to ascertain whether the Veteran suffers from hypertension and whether hypertension is related to service or to any service-connected disabilities.  The examiner was asked to respond to whether "Is it at least as likely as not (a 50% or higher degree of probability) that any hypertension was manifested during service or is otherwise related to service, to include exposure to herbicides?"

Apparently no medical opinion was obtained that addressed the claim for service connection for hypertension as instructed in the April 2010 remand.  In an October 2012 Board decision the appeal of the claim of entitlement to service connection for hypertension, to include as secondary to the service-connected PTSD was adjudicated and denied.  With that adjudication, the Board failed to ensure compliance with its earlier (April 2010) remand orders.  See Stegall, 11 Vet. App. at 271.  Thus another remand to obtain a medical opinion is required.  

The Veteran and his representative have asserted that there is medical literature available that tends to link the development of hypertension with herbicide exposures through the same mechanism which results in the diabetes.  The representative noted that Agent Orange (or other herbicide agents) results in diabetes by inducing insulin resistance, and insulin resistance is also linked to the development of hypertension "(Sowers JR, Frohlich ED. Insulin and Insulin resistance: impact on blood pressure and cardiovascular disease.  Med. Clin N Am 88:63-82, 2004)."  They requested that any medical opinion obtained should specifically discuss the question of insulin resistance and its effect on the development of hypertension as discussed in the article by Sowers and Frohlich, cited above.  

The evidence shows that the Veteran has declined further examination.  The Board notes that he has a duty to cooperate with VA.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA examinations are conducted in order to assist the Board with making a final determination and if a sufficient VA examination cannot be obtained or if a Veteran fails to report for a scheduled examination in connected with an original compensation claim, the Board must base its decision on the evidence of record.  See 38 C.F.R. § 3.655.  In view of the need to return the case to the RO to comply with the Joint Remand, the Board believes it appropriate to afford the Veteran another opportunity to appear for VA examination in keeping with the duty to assist.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate examination to ascertain whether he currently suffers from hypertension and if so, to evaluate the etiology of his hypertension.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to:

a)  whether the Veteran has a current diagnosis of hypertension.

b)  whether it is at least as likely as not (a 50% or higher degree of probability) that any current hypertension was due to his exposure to herbicides in service?

c)  whether it is at least as likely as not (a 50% or higher degree of probability) that any current hypertension is proximately due to, or caused by, his service-connected PTSD?

 d)  whether it is at least as likely as not (a 50% or higher degree of probability) that any current hypertension has been aggravated by his service-connected PTSD?

A detailed rationale for all opinions expressed should be provided.  The examiner is requested to specifically discuss the matter of "insulin resistance" and its effect on the development of hypertension as discussed in the article by Sowers and Frohlich, cited above.  

2.  The evidence shows that the Veteran has declined further examination.  In the event he fails to report for the scheduled VA examination without a showing of good cause, the claims file should nevertheless be forwarded to an appropriate specialist and the requested medical opinion should be prepared on the basis of the documented medical history of record.

3.  In the interest of avoiding future remand, the RO should then review the examination report/medical opinion to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report/medical opinion.  

4.  Thereafter, the RO should review the expanded record and determine if service connection for hypertension can be granted under either direct or secondary theories..  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



